GRACEY, JUDGE:
These claims were consolidated and then bifurcated for separate hearings upon the issues of liability and damages. On December 19, 1985, the Court issued its opinion, upon the liability issue, finding that the respondent is liable to the claimants for the injuries which they each sustained as a result of the motor vehicle accident of June 13, 1982.
At the hearing on the issue of damages on January 14, 1986, an Agreement, between counsel for claimants and respondent, was admitted into evidence. The Agreement sets out in detail the medical expenses and other items of damages suffered by each party claimant. The Court finds the amounts therein stated to be fair and reasonable. Settlements had been made by the claimants with the liability insurer of another vehicle involved in the accident, and in the Agreements, the amounts of those settlements were subtracted from the total damages. By counsel, Jimmie A. Currence and Eula R. Currence, his wife, requested that their separate claims be regarded as but one joint claim, and Loren Currence and Relia Currence, his wife, requested that their separate claims be regarded as but one joint claim.
Accordingly, the Court makes an award to Jimmie A. Currence and Eula R. Currence in the amount of $134,027.08, and the Court makes an award to Loren Currence and Relia Currence in the amount of $12,994.19.
Award of $134,027.08 to Jimmie A. Currence and Eula R. Currence.
Award of $12,994.19 to Loren Currence and Relia Currence.